Benham, Justice,
dissenting.
I dissent because I believe the Court of Appeals erred when it ruled that trial counsel’s failure to object to a therapist’s testimony relating to hearsay statements did not constitute deficient performance. Bunn v. State, 307 Ga. App. 381 (3) (d) (705 SE2d 180) (2010). Accordingly, I would remand the case to the Court of Appeals to complete its analysis of appellant’s claim of ineffective assistance of counsel. I also take issue with the majority’s unnecessary act of overruling this Court’s decision in Woodard v. State, 269 Ga. 317 (3) (496 SE2d 896) (1998).
1. In granting Bunn’s petition for a writ of certiorari, this Court fashioned the issue as whether the Child Hearsay Statute permitted a witness to testify as to what one of the defendant’s child victims said she saw Bunn do to another child victim. In Woodard v. State, supra, 269 Ga. 317 (3), this Court ruled that a defendant’s constitutional right to equal protection was violated by the statute permitting the use in court of consistent hearsay statements of a child witness concerning acts of sexual conduct or physical abuse the child has witnessed. We recognized that the compelling reasons that supported admission of hearsay statements made by a child victim were not applicable to a child witness of abuse.7 In the fourteen years since that judicial declaration, the General Assembly, by its inaction, has acquiesced and given its implicit legislative approval of our decision. While *194the majority asserts that the constitutionally-based decision in Woodard effectively tied the legislature’s hands, I cannot agree that the General Assembly was rendered helpless—the Georgia Constitution authorizes the legislature to propose a constitutional amendment via resolution and submission to the voters. 1983 Ga. Const., Art. X, Sec. I, Pars. I-II. This Court’s interpretation of the statute has become an integral part of the statute and the majority’s re-interpretation today has the same effect as “judicial alteration of language that the General Assembly itself placed in the statute.” Mitchell v. State, 239 Ga. 3 (2) (235 SE2d 509) (1977). The Court should acknowledge the judicial policy of stare decisis and “adhere to what it has previously decided and not disturb what is settled.” Id.
To make matters worse, the majority acknowledges that its radical action is not required to resolve the issue on appeal in the case before us. Maj. Op., Division 2 (d). The majority could, instead, adopt the restrictive interpretation of Woodard taken by the Court of Appeals in its decision in Bunn. There, the Court of Appeals read the holding in Woodard as being a prohibition against the use of hearsay statements made by a child who only witnessed physical or sexual abuse inflicted on another. Bunn v. State, supra, 307 Ga. App. 381 (3) (d). Where, as here, the child hearsay declarant is both witness and victim, the Court of Appeals ruled Woodard has no application. Just as we address the issue of a statute’s constitutionality only as a matter of last resort, so should we be guided in overturning decisions of this Court.8
2.1 do not read Woodard as narrowly as did the Court of Appeals in its decision in Bunn. I agree that both children were victims and therefore the Child Hearsay Statute authorized the admission of the out-of-court statements of each child recounting the facts of the crime committed against her. I continue to believe that the defendant’s right to equal protection prohibits the admission of testimony repeating another witness’s out-of-court prior consistent statements in which the witness recounted what she observed, unless the witness’s *195veracity has been placed in issue. Woodard v. State, supra. Accordingly, it was error to admit the portion of the children’s out-of-court prior consistent statements that recounted each child’s observation of what Bunn did to the other child, as that hearsay evidence served only to bolster the young witness’s credibility. Therefore, it was deficient performance on the part of trial counsel to fail to object to the testimony that amounted to improper bolstering of the child’s testimony with regard to what she had witnessed. I would reverse Division 3 (d) of the Court of Appeals’s opinion and remand the case to that court for completion of the analysis of appellant’s claim of ineffective assistance of counsel.
Decided June 18, 2012.
Sheueli C. Wang, for appellant.
J. Bradley Smith, District Attorney, Robin R. Riggs, Assistant District Attorney, for appellee.

 Now-Chief Justice Carley, joined by now-Presiding Justice Hunstein, dissented from this portion of Woodard not because they believed the statute did not violate equal protection, but because they believed this Court lacked subject-matter appellate jurisdiction to decide that issue. Woodard v. State, supra, 269 Ga. at 324 (Carley, J., dissenting) (“we have no jurisdiction [to hold the statute violates equal protection] because the only constitutional challenge which was ever raised and ruled on below was that [the statute] violates the confrontation clause.”).


 It appears that the majority’s disposal of equal protection as a basis for restricting the in-court use of child witnesses’ out-of-court statements will serve to resurrect defense contentions that the Child Hearsay Statute violates the Confrontation Clause. See Maj. Op. at 189, n. 4. If a child is required to testify at trial in order to satisfy the Confrontation Clause (see Hatley v. State, 290 Ga. 480, 483 (722 SE2d 67) (2012)), have we not lost the underlying public policy for enactment of the Child Hearsay Statute, i.e., to spare children the trauma of a courtroom appearance and to allow others to speak for a child psychologically unable to recount the incident while testifying? See Fowler v. State, 251 Ga. App. 787 (2) (554 SE2d 808) (2001) (“There is no legal requirement that a child victim testify in person; in fact, the purposes of the Child Hearsay Statute, OCGA § 24-3-16, include the presentation of evidence without the in-person testimony of the child victim. . . .”).